t c memo united_states tax_court james w and mattie m johnson petitioners v commissioner of internal revenue respondent docket no filed date in p-h sued a mortgage company over an attempted foreclosure of his residence in p-h received a dollar_figure lump-sum award in settlement of the lawsuit from which his attorney retained dollar_figure in fees ps filed a joint federal_income_tax return for which excluded p-h’s settlement award from gross_income pursuant to sec_104 r determined a deficiency in ps’ federal_income_tax for on the basis that the settlement award was not excludable from gross_income under sec_104 ps petitioned this court for a redetermination of the deficiency additionally ps’ amended petition seeks innocent spouse relief for p-w under sec_6015 held p-h’s settlement award is not excludable from gross_income under sec_104 for tax_year because ps failed to prove that the settlement award or any part thereof was received on account of personal physical injuries or physical sickness held further ps may deduct attorney’s fees of dollar_figure incurred in as a miscellaneous itemized_deduction under sec_67 subject_to the 2-percent floor held further p-w is not entitled to innocent spouse relief pursuant to sec_6015 for tax_year james w johnson pro_se erin r hines for respondent memorandum findings_of_fact and opinion gustafson judge this case is before the court on the petition of james w and mattie t johnson for a redetermination of their federal_income_tax deficiency for which the internal_revenue_service irs determined to be dollar_figure the issues to be decided here1 are a whether the johnsons are entitled to exclude from income dollar_figure in settlement proceeds paid to mr johnson in if not b whether and in what amount the johnsons are entitled to deduct attorney’s fees incurred in connection with that settlement and c whether 1the irs also determined in the statutory_notice_of_deficiency that mrs johnson had unreported interest_income of dollar_figure the johnsons did not dispute this adjustment at trial and it is therefore deemed conceded mrs johnson is entitled to relief from joint_and_several_liability under sec_6015 findings_of_fact this case was tried in washington d c on date mr johnson was the sole witness and exhibits 1-j the johnsons’ tax_return 2-j the notice_of_deficiency and 3-p a draft of the settlement agreement were entered into evidence on the basis of that evidence we find as follows settlement of mortgage dispute james w and mattie m johnson are husband and wife and they were married and lived together at all times relevant to this case in mr johnson had a dispute with a mortgage company over an attempted foreclosure on the johnsons’ residence which was owned solely by mr johnson mr johnson hired an attorney to file a lawsuit on his behalf and mrs johnson was not a party to that suit mr johnson did not offer into evidence the pleadings in that lawsuit but his understanding of the nature of the lawsuit is that it was for breach of contract the record includes no other information about the nature of the claims the damages alleged or the relief sought in the complaint 2except as otherwise noted all section references are to the internal_revenue_code u s c and all rule references are to the tax_court rules_of_practice and procedure the dispute ended in with a settlement agreement which included a provision that stated plaintiff has indicated that it is their sic intent that the proceeds of the settlement contemplated hereby are going to be treated as damages for their pain and suffering in connection with the personal injuries they have alleged to have suffered as alleged in the subject litigation the defendant mortgage company makes no representation or warranty as to effect of this agreement upon plaintiff’s liabilities pursuant to federal state_or_local_tax laws or regulations the record includes no other information about the defendant mortgage company’s evaluation of any claim by mr johnson for pain and suffering in connection with the personal injuries they have alleged to have suffered or the importance of that claim in the settlement context the record includes no evidence that mrs johnson’s pain and suffering ie from her sickness discussed below was pleaded in the lawsuit or pressed in the settlement negotiations attorney’s fees under the settlement agreement the mortgage company paid mr johnson dollar_figure in by a check payable to him and not to mrs johnson mr johnson signed over the dollar_figure settlement check to the attorney representing him in the case the attorney retained a portion and wrote mr johnson a check for the balance we find that the fees retained by the attorney in amounted to dollar_figure mrs johnson’s connection with the settlement at the time of the settlement in date mrs johnson suffered from breast cancer had recently undergone surgery and was very sick mr johnson spent most of the settlement proceeds on expenses that he felt were related to or arose from her situation or that otherwise benefited her--medical expenses household expenses and a car that he used to take her to medical appointments because of mrs johnson’s poor health mr johnson avoided discussing financial matters with mrs johnson in and including his lawsuit against the mortgage company and the settlement proceeds therefrom furthermore mrs johnson is involved in the family’s financial affairs has a high school education and noticed the purchase of the car mrs johnson has her own bank accounts and she and mr johnson split the household bills 3mr johnson originally testified that the fees were approximately dollar_figure but he later admitted i don’t remember the exact amount and said that the check ultimately delivered to him was about thousand something like that although he did not offer documentation to prove the amount of the fees it is clear from the settlement agreement that no separate payment was made for attorney’s fees and that any fees would have to be recovered from the dollar_figure payment mr johnson’s testimony about the fact of the attorney’s retention of fees was credible but because he failed to document a precise amount of fees we find an amount at the lowest end of the range to which he testified the johnsons filed their joint tax_return in date mrs johnson’s health was a continuing issue in but mr johnson could not recall and the record does not otherwise show what her condition was when the return was filed on date the irs issued to the johnsons a statutory_notice_of_deficiency determining a deficiency in tax for attributable primarily to the omission of the dollar_figure in settlement proceeds from the gross_income reported on their return the johnsons timely petitioned this court for a redetermination of that deficiency on date at which time they resided in washington d c in an amended petition filed date the johnsons also requested that mrs johnson be excused from joint_and_several_liability as an innocent spouse under sec_6015 opinion the irs’s determinations are presumed correct and mr and mrs johnson as the petitioners in this case have the burden of establishing that the determinations in the notice_of_deficiency are erroneous see rule a 290_us_111 in general they did not meet that burden i the settlement proceeds sec_61 provides the following broad definition of the term gross_income except as otherwise provided in this subtitle gross_income means all income from whatever source derived sec_61 is thus broad in its scope and exclusions from gross_income must be narrowly construed 515_us_323 sec_104 provides that gross_income does not include the amount of any damages other than punitive_damages received whether by suit or agreement and whether as lump sums or as periodic_payments on account of personal physical injuries or physical sickness for purposes of paragraph emotional distress shall not be treated as a physical injury or physical sickness therefore to be excludable from gross_income under sec_104 a settlement award must be paid to a taxpayer on account of physical injury or physical sickness which does not include emotional distress or symptoms thereof arising from tort or tort-like causes of action sec_1_104-1 income_tax regs where damages are received pursuant to a settlement agreement like mr johnson’s the nature of the claim that was the actual basis for settlement controls whether such damages are 4the term damages received whether by suit or agreement means an amount received other than workmen’s compensation through prosecution of a legal suit or action based upon tort or tort type rights or through a settlement agreement entered into in lieu of such prosecution sec_1_104-1 income_tax regs it is intended that the term emotional distress includes symptoms eg insomnia headaches stomach disorders which may result from such emotional distress h conf rept pincite ndollar_figure 1996_3_cb_741 excludable under sec_104 504_us_229 whether the settlement payment is excludable from gross_income under sec_104 depends on the nature and the character of the claims asserted in the lawsuit see 87_tc_236 affd 835_f2d_67 3d cir 80_tc_1104 76_tc_116 affd without published opinion 676_f2d_682 1st cir the determination of the underlying nature of the claim is factual 102_tc_116 affd in part revd in part and remanded on another issue 70_f3d_34 5th cir 58_tc_32 where there is a settlement agreement the determination of the nature of the claim is usually made by reference to the agreement see 349_f2d_610 10th cir affg tcmemo_1964_33 robinson v commissioner supra pincite if the settlement agreement lacks express language stating the claim that the payment was to settle the intent of the payor here the mortgage company is critical to that determination knuckles v commissioner supra pincite see also 290_f2d_283 2d cir affg per curiam tcmemo_1960_21 the settlement agreement on its face does not list the claims mr johnson brought against the mortgage company but the settlement is intended to settle the claims that were filed in that action mr johnson did not offer into evidence the pleadings in that suit against the mortgage company and the record includes no other information about the nature of the claims the damages alleged or the relief sought in the complaint mr johnson testified that his understanding of the nature of the suit is that it was for breach of contract the first requirement for exclusion under sec_104 is that the claim underlying the settlement agreement be based on tort or tort-type rights commissioner v schleier supra a tort is defined as a ‘civil wrong other than breach of contract for which the court will provide a remedy in the form of an action for damages ’ united_states v burke supra pincite quoting keeton et al prosser and keeton on the law of tort sec_2 5th ed emphasis added breach of contract does not sound in tort so to the extent that the agreement with the mortgage company was made to satisfy that contract claim any settlement proceeds would not be excludable under sec_104 see 88_tc_834 affd without published opinion 845_f2d_1013 3d cir reisman v commissioner tcmemo_2000_173 affd without published opinion 248_f3d_1151 6th cir mr johnson did not allege or present any evidence at trial to show that there were actual physical injuries that the mortgage company intended to compensate in its settlement and the only evidence he presented regarding the underlying action was his assertion that it was for breach of contract as a result on the basis of the record before us we cannot find that mr johnson received any portion of the dollar_figure as compensation_for a physical injury for that reason we find that the dollar_figure is not excludable under sec_104 from mr johnson’s gross_income for his tax_year ii attorney’s fees when a litigant’s recovery constitutes taxable_income such income includes the portion of the recovery paid to the litigant’s attorney 543_us_426 as there is no statute excluding any portion of mr johnson’s 6although the settlement agreement includes a statement that mr johnson intended the proceeds of the settlement contemplated to be treated as damages for his pain and suffering we find no evidence to support that characterization moreover it is the payor’s intent not the payee’s that governs the character of the settlement payment 7in his testimony mr johnson stressed that the attorney representing him in his dispute against the mortgage company had advised him that the settlement proceeds would not be taxable if a penalty were at issue here then such advice might be relevant in a reasonable_cause defense under sec_6664 however the irs did not determine a penalty against the johnsons and this erroneous advice can have no effect on the outcome in this case settlement from his gross_income we find that mr johnson’s entire settlement constitutes gross_income cf sec_62 and allowing an above-the-line deduction from gross_income for attorney’s fees and court costs associated with discrimination suits and attorney’s fees related to awards to whistleblowers therefore even though mr johnson paid his attorney dollar_figure from the proceeds of his settlement the entire dollar_figure settlement is recognized as gross_income to mr johnson in the johnsons however may deduct the attorney’s fees of dollar_figure as miscellaneous expenses under sec_67 see commissioner v banks supra pincite by definition miscellaneous_itemized_deductions are subject_to a 2-percent floor meaning the johnsons can deduct these expenses only to the extent that they exceed percent of their adjusted_gross_income for 2004--ie in this instance to the extent they exceed approximately dollar_figure see sec_67 accordingly we will order the parties to recalculate the deficiency amount under rule taking into account the payment of dollar_figure for attorney’s fees iii mrs johnson’s claim for innocent spouse relief under sec_6015 in general spouses who elect to file a joint federal_income_tax return are jointly and severally liable for the entire amount of tax reported on the return as well as for the liability for any deficiency subsequently determined even if all of the income giving rise to the tax_liability is allocable to only one of them sec_6013 114_tc_276 however sec_6015 provides three exceptions from this joint_and_several_liability for so-called innocent spouses and two of those exceptions are potentially applicable here sec_6015 c f mrs johnson bears the burden of proving that one of those exceptions applies see rule a 119_tc_306 affd 101_fedappx_34 6th cir a relief under sec_6015 sec_6015 provides relief from joint_and_several_liability for tax including interest penalties and other_amounts if the requesting spouse satisfies the following five requirements of sec_6015 a a joint_return has been made for a taxable_year b on such return there is an understatement_of_tax attributable to erroneous items of individual filing the joint_return c the other individual filing the joint_return establishes that in signing the return he or she did not know and had no reason to know that there was such understatement sec_6015 is inapplicable in this case because mr and mrs johnson were married and lived together at the time mrs johnson elected innocent spouse relief under sec_6015 by filing the amended petition on date see sec_6015 d taking into account all the facts and circumstances it is inequitable to hold the other individual liable for the deficiency in tax for such taxable_year attributable to such understatement and e the other individual makes a valid election for relief respondent concedes that mrs johnson has satisfied the requirements under subparagraphs a and e of sec_6015 at issue are the requirements under subparagraphs b c and d mrs johnson satisfies the requirement under sec_6015 with respect to the dollar_figure of settlement proceeds paid to mr johnson because the understatement_of_tax resulting from the non-reporting of the settlement proceeds is properly attributable to mr johnson however mrs johnson has failed to meet her burden_of_proof to show that the requirements under sec_6015 and d are met mrs johnson’s knowledge or reason to know of the understatement for sec_6015 to apply subparagraph c requires the requesting spouse to establish that she did not know or have reason to know of the understatement with respect to which she seeks relief in deciding whether a spouse has reason to know 9however mrs johnson does not satisfy the requirement under sec_6015 with respect to the dollar_figure of unreported interest_income paid to her because the understatement_of_tax resulting from that income is properly attributable to her not mr johnson of an understatement we undertake a subjective inquiry and we recognize several factors that are relevant to our analysis including i the alleged innocent spouse’s level of education ii the spouse’s involvement in the family’s business and financial affairs iii the presence of expenditures that appear lavish or unusual when compared to the family’s past income levels income standards and spending patterns and iv the culpable spouses’s evasiveness and deceit concerning the couple’s finances butler v commissioner supra pincite mrs johnson did not testify in support of her claim for relief under sec_6015 but relied instead on the testimony of her husband while mr johnson’s willingness to accept the blame for the non-reporting of the settlement proceeds shows a commendable willingness to take responsibility for this error it does not suffice to carry mrs johnson’s burden to show her entitlement to relief from joint_and_several_liability mrs johnson has a high school education and was involved in her family’s finances although mr johnson avoided discussing the settlement proceeds with mrs johnson in and because of her poor health the record does not show that mr johnson deceived mrs johnson or attempted to hide the settlement proceeds from her moreover a portion of the settlement proceeds was used to purchase a car at a time when the family finances had been problematic and mrs johnson both used the car and took notice of that conspicuous purchase to prove that she nonetheless did not know or have reason to know of the unreported settlement proceeds that paid for the car and other expenses she should have offered her own testimony and should have subjected herself to cross-examination on the point in the absence of such testimony we infer that it would have been unfavorable to her see 6_tc_1158 affd 162_f2d_513 10th cir thus mrs johnson failed to establish that she did not know or have reason to know of the understatement resulting from the non- reporting of the settlement proceeds inequity of holding mrs johnson jointly and severally liable for sec_6015 to apply subparagraph d requires that in light of all the facts and circumstances it is inequitable to hold the requesting spouse jointly and severally liable the most oft-cited material factors to be considered are i whether there has been a significant benefit to the spouse claiming relief and ii whether the failure to report the correct_tax liability on the joint_return results from concealment overreaching or any other wrongdoing on the part of the other spouse alt v commissioner supra pincite citing 118_tc_106 affd 353_f3d_1181 10th cir the particulars of the johnsons’ situation do not reflect inequities of this sort it is clear that both mr and mrs johnson benefited from the settlement proceeds and from the tax savings that resulted from not reporting those proceeds as income mr johnson spent most of the settlement proceeds on expenses that benefited mrs johnson including her medical_expenses household expenses and a car that he used to take her to medical appointments it is also clear that there was no deception or concealment on mr johnson’s part we also may consider whether the requesting spouse was deserted divorced or separated see alt v commissioner t c pincite citing walters v commissioner t c memo the johnsons were married and remain married the two have not separated and mrs johnson has not been left by her husband to deal with the tax_liability alone on the contrary mr johnson has testified on behalf of his wife and represented her in this court mrs johnson continues to benefit from her husband’s assets and income in addition to her own therefore we hold that it would not be inequitable to hold mrs johnson liable for the deficiency in tax for accordingly we conclude that mrs johnson is not entitled to relief under sec_6015 b relief under sec_6015 the irs may relieve a spouse of joint_and_several_liability pursuant to sec_6015 if taking into account all the facts and circumstances it is inequitable to hold the individual liable for any unpaid tax or any deficiency or any portion of either and relief is not available to such individual under subsection b or c considering the facts and circumstances of this case we held under sec_6015 that it is not inequitable to hold mrs johnson jointly and severally liable for the deficiency we have previously held that the language of sec_6015 does not differ significantly from the language of sec_6015 alt v commissioner supra pincite citing butler v commissioner supra pincite further the equitable factors we considered under sec_6015 are the same equitable factors we consider under sec_6015 alt v commissioner supra pincite therefore we likewise conclude that mrs johnson is not entitled to relief under sec_6015 to reflect the foregoing decision will be entered under rule
